Gustave Fishel, III, Esq. Village Attorney, Ocean Beach
You have asked whether a change in the date of the general village election from the third Tuesday in June to the first Friday in June must be approved by the qualified voters of the village.
The general village election is to be held on the third Tuesday in March except in villages that have changed the date to the third Tuesday in June (Election Law, § 15-104[1][a]) or to a date other than the March or June dates (id., § 15-104[1][b]). A change in the month of the general village election must be approved by the electors of the village (Village Law, § 9-912[2][e]). The village board of trustees on its own motion may submit for voter approval a proposition to change the month of the village election and in any event must submit such a proposition upon petition by the requisite number of village electors (id., — 9-912[1]). While section 15-104(1)(b) of the Election Law provides that a village by resolution may determine to hold the general village election on a date other than the third Tuesday in March or June, it has been decided that this provision should not be construed as extending the authority of the village board of trustees to determine by resolution to change the month of an election, a matter which under section 9-912 of the Village Law must be approved by the village electors (Matter of Etelson v Jacaruso, 80 Misc.2d 685, 688 [Sup Ct, Rockland Co, 1975], affd 47 A.D.2d 715 [2d Dept, 1975]).
A change of the date of the general village election from the third Tuesday in June to the first Friday in June does not change the month of the village election, and, therefore, is not subject to voter approval (Village Law, § 9-912[2][e]). We believe that the change may be accomplished by resolution of the village board of trustees (Election Law, § 15-104[1][b]).
We note that a change in the date of the general village election to another date within the same month would not change the date of commencement of the village's official year, which is the time when previously elected officers begin their terms of office (Village Law, § 3-302[1], [2]).
We conclude that a change in the time of conducting the general village election from one date to another in the same month may be accomplished by resolution, without the necessity of voter approval.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.